Exhibit 10.1

ICG 2011 Performance Plan

The Board of Directors of Internet Capital Group, Inc. (together with its
wholly-owned subsidiaries, the “Company”) hereby establishes this 2011
Performance Plan (this “Plan”). The purposes of this Plan are to (1) advance the
interests of the Company’s stockholders by providing certain officers and other
employees with bonus payments upon the achievement of Company-specific 2011
goals and individual goals and (2) help the Company attract and retain key
employees.

The Compensation Committee of the Company’s Board of Directors (the “Committee”)
will administer and interpret this Plan. All decisions and determinations of the
Committee with respect to this Plan will be final and binding on all parties.

The Company’s 2011 goals include quantitative and qualitative goals. The
relative weighting of each element of the Company-specific goals is described
below.

Eighty percent (80%) of the bonus potential related to Company goals is tied to
the accomplishment of quantitative goals. The realization of specified aggregate
revenue goals for the Company’s existing consolidated core partner companies
(GovDelivery, ICG Commerce and InvestorForce) accounts for thirty percent
(30%) of the potential bonus award, and the achievement of specified aggregate
EBITDA performance goals for these companies accounts for fifteen percent
(15%) of the potential bonus award. The realization of specified revenue goals
for the Company’s other existing core partner companies (Channel Intelligence,
Freeborders, StarCite and WhiteFence) accounts for five percent (5%) of the
potential bonus award, and the achievement of specified EBITDA performance goals
for these companies accounts for five percent (5%) of the potential bonus award.
Fifteen percent (15%) of the potential bonus award relates to the deployment of
an aggregate of seventy-five million dollars ($75,000,000) in cash and/or ICG
stock towards (1) the Company’s acquisition of new ownership interests in one or
more consolidated core partner companies and/or (2) the acquisition of one or
more new companies by one or more consolidated core partner companies. Ten
percent (10%) of the potential bonus award relates to the Company’s receipt of
an aggregate of seventy-five million dollars ($75,000,000) of
proceeds/consideration from (1) distributions made in respect of its securities
in partner and other companies and/or (2) strategic monetizations of its
securities in partner and other companies.

Twenty percent (20%) of the bonus is tied to execution against the following
qualitative goals: (1) execution of strategic initiatives, (2) improvement in
communicating the value of the Company’s underlying assets, (3) enhancement of
the ICG brand, (4) development of the Company’s acquisition pipeline,
(5) performance and competency of partner company executives and (6) reaction to
unforeseen market/business conditions.

Following the end of the Company’s fiscal year, the Committee will evaluate the
Company’s 2011 performance and determine the extent to which the Company’s goals
and individual goals were achieved. Based upon this assessment, the Committee
will award bonuses in accordance with the terms of this Plan.